Citation Nr: 1100711	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-24 118	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50% for a post-
traumatic stress disorder (PTSD) prior to September 2009.

2.  Entitlement to a rating in excess of 70% for PTSD since 
September 2009.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This appeal to the Board of Veterans Appeals originally arose 
from a March 2007 rating action that granted service connection 
for PTSD and for bilateral hearing loss, and assigned initial 30% 
and 0% ratings, respectively, from December 2006.  Because the 
appeal involves requests for higher ratings assigned following 
the initial grants of service connection, the Board has 
characterized them in light of the distinction noted by the U.S. 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

By decision of March 2009, the Board remanded the issues on 
appeal to the RO for further development of the evidence and for 
due process development.

By rating action of July 2009, the RO expanded the grant of 
service connection for PTSD to include depressive and anxiety 
disorders.

By rating action of January 2010, the RO granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities, and granted a 70% rating for PTSD 
from September 2009.  The matters of a rating in excess of 50% 
prior to September 2009, and 70% since September 2009 remain for 
appellate consideration.

By decision of May 2010, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

The appeal is again REMANDED to the RO.  The VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has not 
been accomplished.  

On December 2009 VA psychiatric examination, the physician noted 
that the Veteran had applied for Social Security Administration 
(SSA) disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on 
notice of the possible existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the appeal.  
See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims folder a copy of any SSA decision 
awarding or denying the Veteran disability benefits, together 
with all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).   



The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of any audiological, psychological, 
psychiatric, and other mental health treatment and evaluation of 
the Veteran at the Grand Island, Nebraska VA Medical Center 
(VAMC) from 2010 to the present time should be obtained and 
associated with the claims folder.  As noted above, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:
  
1.  The RO should obtain from the SSA a 
copy of any decision awarding or denying 
the Veteran disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  Under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should 
continue until either the records are 
received or notification is provided that 
further efforts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should obtain copies of the 
complete clinical records of any 
audiological, psychological, psychiatric, 
and other mental health treatment and 
evaluation of the Veteran at the Grand 
Island, Nebraska VAMC from 2010 to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims folder.

3.  If any records sought are not obtained, 
the RO should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.



6.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO must furnish him and his attorney an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and affords them 
the appropriate time period for response 
before the claims folder is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

